Affirmed and Majority and Concurring Opinions filed September 29, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00925-CV

                   IN THE INTEREST OF R.S.T., A CHILD


                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-54295

                   CONCURRING OPINION
      In this restricted appeal, the court concludes that the appellant has not shown
error apparent from the face of the record because it is not clear what rulings the
trial court made in the challenged order. The record shows what rulings the trial
court made, but the appellant has not shown any error apparent from the face of the
record.

                            Trial Court Proceedings

      Appellant the Office of the Attorney General of Texas (the “Attorney
General”) has prosecuted this restricted appeal from the trial court’s August 10,
2015 order. To prevail in this appeal, the Attorney General must establish that
error is apparent from the face of the record.1 The face of the record shows the
following trial court proceedings:

         On September 13, 2011, the Attorney General attempted to register in Texas
a Louisiana child-support order under which the Louisiana court ordered appellee
Patrick E. Bedford to pay R.S.T.’s mother monthly child support in the amount of
$152.00 (the “Child Support Order”). The Attorney General sought to register the
Child Support Order under subchapter G of Texas Family Code Chapter 159.2 On
the same date the Attorney General filed a motion to confirm child-support
arrearage. A few months later, in December 2011, the trial court issued an order
confirming an arrearage of more than $21,000, enforcing the Child Support Order,
and ordering income withholding.             In February 2012, the trial court granted
Bedford’s motion for new trial. The next month, the Attorney General nonsuited
its motion to confirm child-support arrearage.

         In September 2014, Bedford filed a “Motion to Modify” in which he (1)
noted that the Attorney General had nonsuited its motion to confirm child-support
arrearage, and (2) asserted that, despite this nonsuit, child-support payments still
were being withheld from Bedford’s paycheck. Bedford asked the trial court to
order a stay of the income withholding, filing a “First Amended Motion to Stay
Child Support Withholding.” In May 2015, the trial court granted the amended
motion to stay and ordered that all income withholding regarding Bedford’s child-
support arrearages stop pending a review of the validity of the registered child-
support order.

         On August 10, 2015, the trial court signed an “Order in Suit to Modify Child
1
    See Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004).
2
    See Tex. Fam. Code Ann. § 159.601, et seq. (West, Westlaw through 2015 R.S.).

                                                2
Support Withholding.” In this order, the trial court granted Bedford’s “Motion to
Modify,” found that Bedford was never served properly with notice of the Attorney
General’s registration of the Child Support Order, and ordered that all income
withholding regarding Bedford’s child-support arrearages stop.

                     No Error Apparent on the Face of the Record

         In this restricted appeal from the August 10, 2015 order, the Attorney
General asserts that the following errors are apparent from the face of the record:
(1) the trial court erroneously modified the registered Child Support Order because
the record does not show that the trial court had jurisdiction to modify this order;
and (2) Bedford failed to use the remedies available under Family Code section
158.506 to contest an administrative writ of withholding.
         We are to give effect to the substance rather than the form or title of
Bedford’s “Motion to Modify” and the trial court’s order granting it.3 The record
reflects that the substance of the trial court’s order was an order that all income
withholding regarding Bedford’s child-support arrearages stop rather than a
modification of the Child Support Order. Because the trial court did not modify
the Child Support Order, it is not apparent from the face of the record that the trial
court erroneously modified this order.4

         Under Family Code section 158.506, “[e]xcept as provided by Section
158.502(c), an obligor receiving the notice under Section 158.505 may request a
review by the Title IV-D agency to resolve any issue in dispute regarding the



3
 See In re J.Z.P., 484 S.W.3d 924, 925 (Tex. 2016) (per curiam); Curry v. Harris Cty. Appraisal
Dist., 434 S.W.3d 815, 819–20 (Tex. App.—Houston [14th Dist.] 2014, no pet.).
4
    See Ex parte Pinnock, 437 S.W.3d 564, 569 (Tex. App.—Houston [14th Dist.] 2014, no pet.).



                                                3
identity of the obligor or the existence or amount of arrearages.”5 The record
reflects that the trial court issued a judicial order for income withholding in its
December 2011 order confirming a child-support arrearage. The record does not
reflect that Bedford received notice under Texas Family Code section 158.505 of
an administrative writ of withholding.6 Error is not apparent from the face of the
record based on Bedford’s failure to use the remedies available under Family Code
section 158.506.7

                                         Conclusion

         The majority reaches the correct conclusion—that the Attorney General has
not established error apparent from the face of the record—but for the wrong
reasons. Accordingly, I respectfully decline to join the majority opinion, but I
concur in the court’s judgment.




                                            /s/       Kem Thompson Frost
                                                      Chief Justice



Panel consists of Chief Justice Frost and Justices McCally and Brown (Brown, J.,
majority).




5
    Tex. Fam. Code Ann. § 158.506 (West, Westlaw through 2015 R.S.).
6
    See Tex. Fam. Code Ann. § 158.505 (West, Westlaw through 2015 R.S.).
7
    See Tex. Fam. Code Ann. § 158.506; Ex parte Pinnock, 437 S.W.3d at 569.



                                                  4